Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 was filed after the mailing date of the Allowability Notice on 1/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1-7, 9-24 allowed.

The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art or any prior art available discloses:

	See Allowability Notice mailed on 1/11/2021 regarding the previously considered reference combinations.

	Regarding the filed IDS on 4/1/2021, none of those references when considered or combined with the cited prior art or any prior art of record has the potential to render obvious the claimed subject matter.
	While silicones are recognized in the KPO cited references (see PCT/US2010/060722 document and GB 2500412) these references are NOT silicone inks and not selectively cured with the presence of a block copolymer that forms a Herschel-Bulkley fluid with a yield stress less than 100 Pa as claimed.  See independent claim 1 last clause.  Therefore, they cannot render obvious the claimed subject matter, even if combinations were forced with the references cited above.
	The Kim reference (Colloid Polym Sci 281, pp. 614-623), which does disclose materials with Herschel-Bulkley properties in the claimed sheer thinning properties (see yield stress of 100 Pa of independent claim 1 and Fig. 1 of that reference), it does not recognize that the materials of independent claim 1 would have such properties and one of ordinary skill in the art would not have arrived at the claimed method before the effective filing date through combination of these references.  The silicone inks and block copolymers with a jammer microgel states were not recognized as Herschel-Bulkley fluids with yield stresses less than 100 Pa, such that one of ordinary skill in the art would NOT have selected such a combination of materials as selecting a known design for its intended use.  See MPEP 2144 regarding the 
	Izidoro (International Journal of Food Engineering) does not make any mention of silicone inks.  While pertinent to shear thinning behavior of materials in the claimed property range (see Fig. 2), and that there is no question that one of ordinary skill in the art would have sought to create an additive manufacturing method with the claimed range of performance of shear stress in the sub-100 Pa range.  However, one of ordinary skill in the art would not have made this combination of materials in the method to arrive at the claimed invention before the effective filing date. 
	Gutowski (Rheol Acta 51, pp. 4410450) discloses materials with properties in the claimed range as Izidoro did (see Fig. 4), however does not recognize the combination of materials and one of ordinary skill in the art would not have combined a block copolymer in a jammed microgel state with a silicone ink to arrive at the claimed method.
	Baudonnet (J. Disp. Sci. and Tech 25, 2 pp. 183-192 2004) has the same problems and deficiencies as the other references regarding disclosing the claimed property without linking it to the claimed structures in the recited method steps.  Boudonnet makes no mention of silicone inks which are sacrificial supports for other block copolymeric materials in an organic jammed microgel state and appears to demonstrate a shear thickening behavior rather than a shear thinning behavior that would tend to be associated with the term Herschel-Bulkley fluid.  While the yield stress is less than 100 Pa, it is further deficient for the fact that the materials would not be applicable to that equation as they are related to shear thickening materials rather than shear thinning ones. 
	Further, regarding the letter from the IPO letter, Applicant has not apparently amended the claimed subject matter in the foreign prosecution to match the US prosecution such that the IPO’s claim set is much broader than Applicant’s claimed subject matter in the instant case.    
	Hence, the difference in course of US prosecution as compared to Indian prosecution.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/GUY F MONGELLI/Examiner, Art Unit 1747                   


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712